The appellant, Lloyds America, files a petition for rehearing. Counsel for petitioner says therein: "The ground of the petition is that the conclusion of this Court determining the liability of this appellant in the premises rests upon a misconception of the facts and the law."
Then follows a statement of four particulars in which it is alleged that the Court has misconceived the facts. The counsel say: "We can readily see how the Court has arrived at these conclusions of fact because of the confused state of the record and the other proceedings had before the Court on appeal. The record however does not sustain these findings of fact."
We agree with counsel that the record is, in some respects, confused, but it is the record in which counsel for the appellant concurred and upon which the case was heard.
An inspection of it will demonstrate that the findings of fact by this Court are fully sustained by the record.
Counsel argues that because Rule 50 is contained in the printed volume of the Acts of 1938, p. 2023, the rule was not published as a part of the general law until the fall of 1938. *Page 218 
As an appendix to the printed Acts of 1938, p. 2927, there appears the following: "Rules and Regulations Adopted Pursuant to Authority of General and Permanent Laws." Then follow the rules and regulations of the various agencies and instrumentalities of the State authorized by the Act March 26, No. 132, of 1937, p. 174, to adopt such rules and regulations; including those adopted by the Highway Commission regulating motor vehicles. From the record contained in the Acts of 1938, in the above heading, it appears that the rules containing Rule 50 were filed in the office of the Secretary of State, as the Act of 1937 requires, October 5, 1937. Therefore, it was operative and of force in the spring of 1938 when this case was tried.
We have great respect for the opinion of the learned counsel for the appellant, but we are satisfied that our opinion in this case does not "rest upon a misconception of the facts and the law."
The petition for rehearing is dismissed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.